

 S457 ENR: President George H.W. Bush and First Spouse Barbara Bush Coin Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 twentyS. 457IN THE SENATE OF THE UNITED STATESAN ACTTo require that $1 coins issued during 2019 honor President George H.W. Bush and to direct the
			 Secretary of the Treasury to issue bullion coins during 2019 in honor of
 Barbara Bush.1.Short titleThis Act may be cited as the President George H.W. Bush and First Spouse Barbara Bush Coin Act.2.Coins honoring President George H.W. Bush and First Spouse Barbara Bush(a)Circulating $1 coins honoring President George H.W. BushNotwithstanding subsections (d), (n)(2)(E), (n)(3), (n)(4), and (n)(8) of section 5112 of title 31, United States Code, in addition to the coins to be issued under subsections (r) and (w) of such section 5112, and in accordance with the other provisions of subsection (n) of such section 5112, the Secretary of the Treasury, beginning on January 1, 2020, shall mint and issue $1 coins that bear—(1)the image of President George H.W. Bush; and(2)an inscription of the year 2020.(b)Bullion coins honoring First Spouse Barbara BushNotwithstanding paragraphs (1) and (5)(C) of section 5112(o) of title 31, United States Code, and in accordance with the other provisions of such section 5112(o), the Secretary of the Treasury, beginning on January 1, 2020, shall mint and issue bullion coins that bear—(1)the image of First Spouse Barbara Bush; and(2)an inscription of the year 2020.3.Financial assurancesThe Secretary of the Treasury shall take such actions as may be necessary to ensure that the minting and issuing of coins under this Act will not result in any net cost to the United States Government.Speaker of the House of RepresentativesVice President of the United States and President of the Senate